DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 01/06/2021.
Claims 1-8 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  	“a display section obtaining part that obtains”; “a connecting point obtaining part that obtains”; and “a map display part that displays” in claims 1 (and 2-7 based on their dependency to claim 1) and claim 8. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The description being taken from the specification to 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	As to claims 1 and 8, the claim recites: “a map display part that displays at least one route icon for each split section, the route icon being an image associated with a route, and the split section being obtained by splitting each of the display sections by the connecting point.”  As the recitation of “each split section” infers multiple split sections, it is unclear if the recited limitation “the split section” is referring to one of the multiple split sections or each (all) of the split sections.  
Claims 2-7 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano et al. (US 20090105944 A1). 	Regarding claim 1, Urano discloses a map display system comprising:  	a display section obtaining part that obtains display sections each being a section of a route to be displayed on a map (The display route creation apparatus 1 has a microcomputer configuration and constructs, in a software manner, a route calculation section 2, a route read section 3, a directional sign information extraction section 4, a directional sign display information read section 5, a multi-directional sign merging section 6, a route simplification section 7, a route directional sign merging section 8, a deformation section 9, and a map drawing section 10 according to a predetermined application program. With the above components, the display route creation apparatus 1 can execute a display route creation/drawing processing procedure. – See at least paragraph [0042] and Figs. 10A-10B);  	a connecting point obtaining part that obtains a connecting point, the connecting point being a point where different routes are connected together on the display sections (In step SP2, the display route creation apparatus 1 uses the route calculation section 2 to search a route from the departure point STT to destination GOL based on the route setting information R1 to thereby calculate a traveling route RT obtained by connecting a plurality of node points NP (see FIG. 4) and then advances to step SP3. … In step SP6, the display route creation apparatus 1 uses the route simplification section 7 to thin out omittable node points NP from the traveling route RT calculated in step SP2 which has been obtained by connecting a large number of node points NP in order to make the map more visible to thereby generate a simplified traveling route RTN in which the display mode of the traveling route RT is simplified, transmits the generated simplified traveling route RTN to the route directional sign merging section 8, and then advances to step SP7. – See at least paragraphs [0045] and [0047], Figs. 7A-7B, and claim 3.);  	and a map display part that displays at least one route icon for each split section, the route icon being an image associated with a route, and the split section being obtained by splitting each of the display sections by the connecting point (In step SP3, the display route creation apparatus 1 uses the directional sign information extraction section 4 to extract all directional sign information DS set in the traveling route RT from a map database (not shown) as shown in FIG. 5, transmits the extracted information to the directional sign display information read section 5, and then advances to step SP4. … The directional sign information DS is data including the same display images as those on the directional signs installed at intersections on main roads (including T-junctions, forks, etc.) or concrete content of the directional signs. That is, the display images of the actual directional signs that a user views when he or she drives a car along the traveling root RT are the same as those of the directional sign information DS. … Although the present embodiment assumes that the directional sign information DS are installed at intersections, the directional sign information DS may be installed at any place along the road. … In step SP12, the display route creation apparatus 1 uses the map drawing section 10 to add, with respect to the merged route MRT or deformed route DRT, texts (e.g., "Ginza", "Nihonbashi", "Osaki", "Gotanda", etc.) indicating the directions on the map which are included on the display image portion to each end of the arrows of road indication, as well as add texts (e.g., "1st-keihin", "Yamate-Dori", etc.) indicating the names for identifying respective roads to the line segments, to thereby generate a route map screen RG1 including the merged route MRT or deformed route DRT as shown in FIG. 14, draws the route map screen RG1 on the display section 11, and then advances to step SP13 to complete this procedure. – See at least paragraphs [0047-0049] and [0100] and Figs. 5-6, 14, 16-17). 	Regarding claim 2, Urano discloses the connecting point is a same-rank connecting point where routes of a same rank are connected together on the display sections (In step SP6, the display route creation apparatus 1 uses the route simplification section 7 to thin out omittable node points NP from the traveling route RT calculated in step SP2 which has been obtained by connecting a large number of node points NP in order to make the map more visible to thereby generate a simplified traveling route RTN in which the display mode of the traveling route RT is simplified, transmits the generated simplified traveling route RTN to the route directional sign merging section 8, and then advances to step SP7. … At the same time, when the angle formed by two line segments connecting the node points NP is equal to or less than, e.g., 160.degree. as the angles AG1 to AG10 in FIG. 7A, the route simplification section 7 determines that the degree of curve of the traveling route is large and leaves all the three node points NP forming each of the angles AG1 to AG10 and thins out all the node points NP (not shown) that do not form each of the angles AG1 to AG10, to thereby generate the simplified traveling route RTN. – See at least paragraphs [0057] and [0061]). 	Regarding claim 3, Urano discloses the map display part displays the route icon at a center of the split section having two continuous connecting points at both ends of Although the present embodiment assumes that the directional sign information DS are installed at intersections, the directional sign information DS may be installed at any place along the road. … Concretely, in such a case, the display route creation apparatus 1 acquires directional sign information DSA set at a node point NPA corresponding to an intersection on the traveling route RT to extract directional sign information DSB1 to DSB4 set at a node point NPB corresponding to the next intersection and directional sign information DSC1 to DSC4 set at a node point NPC corresponding to the next intersection. – See at least paragraphs [0049-0050] and Figs. 3 and 14). 	Regarding claim 4, Urano discloses the map display part displays the route icon at a center of the split section divided by one connecting point and an edge of the map (Although the present embodiment assumes that the directional sign information DS are installed at intersections, the directional sign information DS may be installed at any place along the road. … Concretely, in such a case, the display route creation apparatus 1 acquires directional sign information DSA set at a node point NPA corresponding to an intersection on the traveling route RT to extract directional sign information DSB1 to DSB4 set at a node point NPB corresponding to the next intersection and directional sign information DSC1 to DSC4 set at a node point NPC corresponding to the next intersection. … Further, on the route map screen RG1, surrounding map images are not displayed but only the merged route MRT or deformed route DRT is displayed. That is, the display route creation apparatus 1 allows a user to visually confirm only the road number marks M1 to M3, road name marks N1 and N2, and direction texts, thereby allowing the user to intuitively understand the path to the destination GOL. – See at least paragraphs [0049-0050] and [0102], and Figs. 3 and 14). 	Regarding claim 5, Urano discloses when there is not even a single connecting point, the map display part displays the route icon at a center of each of the display sections without splitting the display sections (Although the present embodiment assumes that the directional sign information DS are installed at intersections, the directional sign information DS may be installed at any place along the road. … Concretely, in such a case, the display route creation apparatus 1 acquires directional sign information DSA set at a node point NPA corresponding to an intersection on the traveling route RT to extract directional sign information DSB1 to DSB4 set at a node point NPB corresponding to the next intersection and directional sign information DSC1 to DSC4 set at a node point NPC corresponding to the next intersection. … On the other hand, the display route creation apparatus 1 determines that the concentration of a line segment that is included in the areas AR1 and AR3 whose total number DSnT1 to DSnT4 of the directional sign information DS is equal to or less than 14 is, "low" and deforms the line segment whose concentration is determined to be "low" by shortening the length thereof. … When shortening the length of, e.g., the shortening target line segment YYm irrespective of the actual scale of the map, the deformation section 9 of the display route creation apparatus 1 shortens the length thereof without changing the magnitude relation between the line segment YYm and its connecting line segments XXm and ZZm in the merged route MRT, as shown in FIG. 11. … Concretely, the deformation section 9 of the display route creation apparatus 1 calculates the maximum length of the line segment YYm in the range that does not change the magnitude relation that the shortening target line segment YYm is longer than the line segments XXm and ZZm and shortens the length of the line segment YYm to the calculated maximum length. – See at least paragraphs [0049-0050] and [0091-0094] and Figs. 10A-14). 	Regarding claim 6, Urano discloses the map display part does not display the route icon on the split section whose length is less than a threshold value (In this case, the deformation section 9 of the display route creation apparatus 1 determines that the concentration of the directional sign information DS is "low" with respect respectively to the line segments XXm and YYm whose directional sign information number average values DSnA are less than a predetermined threshold value "1" and sets the line segments XXm and YYm as a deformation (shortening) target. … On the other hand, the deformation section 9 of the display route creation apparatus 1 determines that the concentration of the directional sign information DS is "high" with respect to the line segment AAm whose directional sign information number average value DSnA is more than a predetermined threshold value "1" and excludes the line segment AAm from the deformation (shortening) target. – See at least paragraphs [0085-0086]). 	Regarding claim 7, Urano discloses when a plurality of route icons overlap each other on the map, the map display part displays only one of the overlapping route icons (According to the present invention, even if a line segment having a small number of the directional sign information is shortened, the length to the intersection at which the next directional sign information exists does not become too short, so that it is possible to create a simplified route without causing a user to feel odd. As a result, it is possible to realize a display route creation method, a display route creation apparatus, and a display route creation program capable of creating a more intuitive and more easily recognizable display route. … On the other hand, the display route creation apparatus 1 according to the embodiment of the present invention displays the route map screen RG1 including the deformed route DRT as described above on the display section 11 to allow a user to visually confirm only the road number marks M1 to M3, road name marks N1 and N2, and texts indicating directions at each intersection, thereby allowing the user to intuitively recognize the path from the departure point STT to destination GOL with far less information than that in the conventional navigation apparatus. … Therefore, the display route creation apparatus 1 can easily guide the user from the departure point STT to destination GOL while allowing the user (driver) to visually compare the display content of the deformed route DRT on the route map screen RG1 formed by simple and minimum necessary information and directional signs installed on the actual road. – See at least paragraphs [0014] and [0110-0111] and Figs. 17, 20, and 23). 	Regarding claim 8, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 8, with claim 1 being drawn to a map display system and claim 8 being drawn to a corresponding map display program stored on a non-transitory computer readable medium.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Yamada et al. (US 20050143914 A1) discloses a navigation apparatus and display method to provide user guidance along roads..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666